                      UNITED STATES DISTRICT COURT


                         DISTRICT OF SOUTH DAKOTA


                               SOUTHERN DIVISION



WINSTON GREY BRAKEALL,                             4:17-CV-04101-LLP


                 Plaintiff,

                                                        ORDER
      vs.



JENIFER STANWICK-KLEMIK, ASSOCIATE
WARDEN, INDIVIDUALLY AND OFFICIAL
CAPACITY;    JOSH   KLIMEK,   WEST
CRAWFORD        UNIT     MANAGER,
INDIVIDUALLY       AND          OFFICIAL
CAPACITY;      DENNIS       KAEMINGK,
SECRETARY       OF        CORRECTIONS,
INDIVIDUALLY       AND          OFFICIAL
CAPACITY; ROBERT DOOLEY, DIRECTOR
OF PRISON OPERATIONS AND WARDEN,
INDIVIDUALLY       AND          OFFICIAL
CAPACITY;      KELLY    TJEERDSMA,
CORPORAL,      INDIVIDUALLY      AND
OFFICIAL CAPACITY; NICOLE ST. PIERRE,
CHAPEL    ACTIVITIES  COORDINATOR,
INDIVIDUAL AND OFFICIAL CAPACITY;
TAMMY MERTON-JONES, SENIOR CAC,
SDSP,IN HER INDIVIDUAL AND OFFICIAL
CAPACITY; ANNIE ANTROBUS, CBM
FOOD        SERVICES      MANAGER,
INDIVIDUALLY       AND      OFFICIAL
CAPACITY;    .UNKNOWN CBM FOOD
SERVICES STAFF, INDIVIDUALLY AND
OFFICIAL   CAPACITY;      UNKNOWN
DEPARTMENT OF CORRECTIONS STAFF
MEMBERS,INDIVIDUALLY AND OFFICIAL
CAPACITY;  i   SOUTH     DAKOTA
DEPARTMENT^'    OF        CORRECTIONS,
JONATHON FLEEK, CHAPEL ACTIVITIES
COORDINATOR IN HIS INDIVIDUAL AND
OFFICIAL CAPACITY; LT.        MADDOX, IN
HIS   INDIVIDUAL      AND       OFFICIAL
 CAPACITY; TIFFANY VOIGT, IN HER
 INDIVIDUAL AND OFFICIAL CAPACITY;
 AND BRENT FLUKE, IN HIS INDIVIDUAL
 AND OFFICIAL CAPACITY;
                  j

                   ■:    Defendants.




                                         INTRODUCTION


        Plaintiff, Winston Grey Brakeall, filed this lawsuit under 42 U.S.C. § 1983 and asserted

violations of the,Eighth Amendment, the South Dakota Constitution, the Americans with

Disabilities Act (Titles I and II), and the Religious Land Use and Institutionalized Persons Act.

Dockets 1, 24. Before this Court are Brakeall's motion for injunctive relief (Docket 75) and

motions to appoint counsel (Dockets 41 and 74).

                                 MOTION FOR INJUNCTIVE RELIEF


       Brakeall's .motion for injunctive relief (Docket 75) is denied because the relief requested

in the motion bears no relationship to his underlying complaint. "A preliminary injunction is an

extraordinary remedy." Roudachevski v. Ail-American Care Ctrs., Inc., 648 F.3d 701, 705 (8th

Cir. 2011) (citation omitted); see also Hughbanks v. Dooley, 788 F. Supp. 2d 988, 992 (D.S.D.

2011). "The burden of proving that a preliminary injunction should be issued rests entirely with

the movant." Goffy. Harper, 60 F.3d 518, 520 (8th Cir. 1995).

       "Whether a preliminary injunction should issue involves consideration of (1) the threat of

irreparable harm to the movant; (2) the state of the balance between this harm and the injury that

granting the injunction will inflict on other parties litigant; (3) the probability that movant will

succeed on the merits; and (4) the public interest." Dataphase Sys., Inc. v. CLSys., Inc., 640

F.2d 109, 113 (8th Cir. 1981) (en banc). The Eighth Circuit held that" 'the failure to show

irreparable harm is, hy itself, a sufficient ground upon which to deny a preliminary injunction.' "
Adam-Mellang v. Apartment Search, Inc., 96 F.3d 297,299(8th Cir. 1996)(quoting Gelco Corp.

V. Coniston Partners, 811 F.2d 414, 418 (8th Cir. 1987)). Moreover,"in the prison context, a

request for injunctive relief must always be viewed with great caution because 'judicial restraint

is especially called for in dealing with the complex and intractable problems of prison

administration.'"Gaff, 60 F.3d at 520(quoting             v. Scurr, 616 F.2d 1211, 1214(8th Cir.

1982)). And for an injunction to issue "a right must be violated" and "the court must determine"

whether "a cognizable danger offuture violation exists and that danger must be more than a mere

possibility." Gojf,J66 F.3d at 520(quoting          v. Scurr, 676 F.2d 1211, 1214(8th Cir. 1982)).

        There must be a relationship between the claims in the underlying complaint and the

claims in the motion for injunctive relief. It is inappropriate to grant a preliminary injunction for

matters "lying wholly outside the issues in the suit." De Beers. Consol. Mines v. United States,

325 U.S. 212,220(1945). A plaintiff may not obtain a preliminary injunction "based on new

assertions of mistreatment that are entirely different from the claim[s] raised and the relief

requested" in his underlying complaint. Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994);

see also Omega World Travel \. Trans World Airlines, 111 F.3d 14, 16(1997)("[A] preliminary

injunction may never issue to prevent injury or harm which not even the moving party contends

was caused by the wrong claimed in the underlying action.").

       Here, in Brakeall's motion for injunctive relief(Docket 75), he asks that the defendants

"refrain from inspecting, reading, examining, or seizing the legal work or documents produced

by the plaintiff." Docket 75 at 1. Brakeall asks for injimctive relief that the defendants not

retaliate against him or discipline him for aiding other inmates. Docket 75 at 2.




                  ■Vi
        But in this case, Brakeall's underlying claims involve violations of the Eighth

Amendment,the South Dakota Constitution, the Americans with Disabilities Act(Titles I and

II). The variety of claims within Brakeall's initial and amended complaints are outside ofthe

issues presented in his motion for injunctive relief.

        The Eighth Circuit has considered the relationship requirement in prisoner lawsuits. In

Devose, an inmate in state custody filed a complaint alleging that he was being denied adequate

medical treatment. 42 F.3d at 471. While that case was pending, Devose sought an injunction to

stop prison officials from taking actions that constituted retaliation for his filing of the lawsuit.

Id. In affirming the district court's denial ofthe requested injunction, the Eighth Circuit stated:

        Faced with a motion that raised issues entirely different from those presented in Devose's
        complaint,The district court concluded that Devose had failed to allege circumstances that
        entitled him to a preliminary injunction, and denied his motion without a hearing. Devose
        appeals and we affirm.

       A court issues a preliminary injunction in a lawsuit to preserve the status quo and prevent
       irreparable, harm until the court has an opportunity to rule on the lawsuit's merits....
       Thus, a party moving for a preliminary injunction must necessarily establish a
       relationship between the injury claimed in the party's motion and the conduct asserted in
       the complaint.... It is self-evident that Devose's motion for temporary relief has nothing
       to do with preserving the district court's decision-making power over the merits of
       Devose's 42 U.S.C. § 1983 lawsuit. To the contrary, Devose's motion is based on new
       assertions of mistreatment that are entirely different from the claim raised and the relief
       requested in his inadequate medical treatment lawsuit. Although these new assertions
       might support additional claims against the same prison officials, they cannot provide the
       basis for a preliminary injunction in this lawsuit.

Id. (internal citations omitted). Brakeall's motion for injunctive relief is supported by new
assertions that are entirely different from those asserted in his underlying complaint. Therefore,

Brakeall's motion for injunctive relief(Docket 75)is denied.

                             MOTIONS TO APPOINT COUNSEL


       Brakeall filed motions for appointment of counsel. Dockets 41 and 74. Brakeall claims he

has discussed representation with Alex Hagen,who was previously appointed to represent Brakeall
the case 18-4056. Docket 74 at 1. However,"Hagen nor his firm were able to represent the plaintiff

in this [present] matter." Id.

                                       LEGAL BACKGROUND


       "A pro se'litigant has no statutory or constitutional right to have counsel appointed in a
civil case." Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). Under 28 U.S.C. § 1915(e)(1)

"[t]he court may request an attorney to represent any person unable to afford counsel. 28 U.S.C. §

1915(e)(1). District courts may appoint counsel and the Eighth Circuit has acknowledged the

"express authority ofthe district court to make such appointments." Nelson v. Redfleld Lithograph

Printing, 728 F.2d 1003,1004(8th Cir. 1984); White v. Walsh,649 F.2d 560, 563 (8th Cir. 1981).

"The appointment of counsel should be given serious consideration by the district court if the

plaintiff has not alleged a fiivolous or malicious claim." Nelson, 728 F.2d at 1003.

        When determining whether to appoint counsel to a pro se litigant, the court will look at the

factual and legal complexity of the claims. In King v. Patterson, the Eighth Circuit held that the

district court did not err in denying a prisoner's motion for appointment of counsel. 999 F.2d 351,

353 (8th Cir. 1993). In King, the plaintiff alleged one incident of excessive force by prisoner

personal. Id. The Eighth Circuit reasoned that the denial of the plaintiffs motion for appointment
                   I



of counsel was appropriate "[bjecause this case was neither factually nor legally, complex, the

complaint alleged a single incident of excessive force, and the Court held that King had clearly

communicated his concerns and could adequately present the facts of his case to the Court."Id.

       Factual complexity is not the only factor that a district court considers whether appointment

ofcounsel is appropriate. Johnson v. Williams, 788 F.2d 1319,1322(8th Cir. 1986)(citing Moc/m

V. Freake , 650 F.2d 885, 888 (7th Cir. 1981)). The Eighth Circuit considers "the factual

complexity of the case, the ability of the indigent to investigate the facts, the existence of
conflicting testirriony, the ability of the indigent to present his claim and the complexity of the

legal issviGS." Abdullah v. Gunter, 949 F.2d 1032, 1035 (8th Cir. 1991){ciXmg Johnson, 788 F.2d

at 1322-23.). In Johnson, the Eighth Circuit held that the district court erred when they denied

plaintiffs motion for counsel solely based on the plaintiffs failure to raise factually complex

issues. Johnson, 788 F.2d at 1322.

                 -                             ANALYSIS


       In Brakeall's first complaint he alleged several claims which involved the restrooms, food

service, laundry, library, religious holidays, Americans with Disabilities Act compliance, and

prison policies. Docket 12 at 20. These claims failed on their face because Brakeall did not state

that he exhausted all available administrative remedies; therefore, these claims were dismissed

without prejudice. Id. In his amended complaint Brakeall contends that he has exhausted all

available administrative remedies. Docket 24 at 3. Brakeall claims he is indigent and cannot retain

counsel to represent him. Docket 41 at I. Furthermore, Brakeall alleges that:

       [t]his litigation involves complex questions of constitutional violations, prison conditions,
       and medical information which are beyond plaintiffs ability to litigate competently. . . .
       Due to mahy factors involving security, inmate privacy, and prison contractors, plaintiff
       will be unable to interview witnesses, depose defendants, or receive information regarding
       prison infrastructure; counsel would not be subject to these limitations.
Id.


       Even after these claims have been revived by the amended complaint, it is apparent from

Brakeall's initial and amended complaint that the issues are not legally complex nor are the facts

complex, but there are a lot offacts to be presented to support the claim. Brakeall has proven to be

a capable and sophisticated pro se litigant and like the Eighth Circuit's decision inKing—Brakeall

is able to clearly communicate his concerns and has adequately presented them to this Court.

Because Brakeall's claims are not legally nor factually complex and because he can clearly and

adequately present his facts and claims to this Court his motions to appoint counsel (Dockets 41
and 75) are denied at this time. The Court remains open to the possibility of appointing counsel if

this case proceeds beyond the motion stage. It is one thing to well represent one's position on paper

to the court, and it is yet another to be able to adequately try a case to a jury.

        Accordingly,

       IT IS ORDERED:


        1. BrakealTs motion for injunctive relief(Docket 75)is denied.

        2. BrakealTs motions to appoint counsel(Dockets 41 and 74) are denied.

    DATED August 13 ,2019.
                                                  BY THE COURT:



ATTEST:                                       I
                   i
MATTHEW W.THELEN,CLERK                        V Lkwrence L. Piersol
                                                  Jnited States District Judge
